Title: To John Adams from Timothy Pickering, 21 August 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton August 21. 1798.

I inclose a letter which I received last evening under cover from Mr. Pedro Josef Caro, accompanied by a letter from Mr. King intended as an introduction to Mr. Caro; but the latter having missed a passage to the U. States in the British Cutter which sailed from Falmouth for New-York on the 20th of April, & circumstances requiring his arrival in So. America with as little delay as possible, he forwarded the packet to me. A copy of the translation of his letter to me I have the honor to inclose.
Under the same cover to me were inclosed two letters, one for Colo. Hamilton, the other for General Knox, which I forward by this post to those gentlemen.
I am with perfect respect / sir / your obt. servt.
Timothy Pickering